HOUGH, District Judge
(after stating the facts). The subject of this protest is an art object brought from Italy and belonging to.the *955class of metal statuary ruled upon in Tiffany v. United States, 71 Fed. 691, 18 C. C. A. 297. In the ordinary acceptation of the word it is “statuary,” but that word is given by paragraph 454 of the tariff act of 1897 (Act July 24, 1897, c. 11, § 1, Schedule N, 30 Stat. 194 [U. S. Comp. St. 1901, p. 1678]) a specific and peculiar definition, to be construed in accordance with the Tiiiany Case, supra.
The protesting importer contends that the commercial agreement between the United States and Italy (Act July 18, 1900, 31 Stat. 1979), made pursuant to “the provisions of the third section of the tariff act” (of 1897), has so changed the statutory definition of thp word “statuary,” as to admit the article under consideration at the reduced rate of duty therein provided for. It was remarked in United States v. Wile, 130 Fed. 331, 64 C. C. A. 577, that a “commercial agreement cannot legally extend the scope of section 3 of the tariff act” (of 1897). The agreement there considered was with France, but the Italian agreement is entirely similar; and it cannot change the definition of “statuary” contained in paragraph 454, nor does it purport so to do.
In the Wile Case, supra, the court found two categories to which the article under consideration could be referred—one general and one specific. The agreement with France modified the duty upon all articles in the general category, and that necessarily contained and controlled the more specific description. Such is not the case here. Statuary is mentioned in and defined by paragraph 454 only, and the word must mean the same thing in section 3 as it does in paragraph 454 of the same statute, and such signification is not and cannot be varied by the commercial agreement above referred to.
The decision of the Board of Appraisers is affirmed.